Case 1:18-cv-02182-SKC Document 7 Filed 10/12/18 USDC Colorado Page 1 of 2




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF COLORADO
                                  )
CHARLES WILLIAMS,                 )
                                  )
                                  )
          Plaintiff,              ) Case No.: 1:18-cv-2182
     v.                           )
                                  )
CHW GROUP, INC. d/b/a CHOICE HOME )
WARRANTY,                         )
                                  )
                                  )
          Defendant.              )

                                 NOTICE OF SETTLEMENT

Plaintiff, CHARLES WILLIAMS, (“Plaintiff”), through his attorney, Agruss Law Firm, LLC,

informs this Honorable Court that the Parties have reached a settlement in this case. Plaintiff

anticipates dismissing this case, with prejudice, within 30 days.


DATED: October 12, 2018


                                      Respectfully submitted,
                                      AGRUSS LAW FIRM, LLC

                              By: /s/ Michael S. Agruss
                                     Michael S. Agruss, ARDC No. 6281600
                                     4809 N. Ravenswood Avenue, Suite 419
                                     Chicago, IL 60640
                                     312-224-4695 – office
                                     312-253-4451 – facsimile
                                     michael@agrusslawfirm.com
                                     Attorneys for Plaintiff
Case 1:18-cv-02182-SKC Document 7 Filed 10/12/18 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

       On October 12, 2018, I electronically filed the Notice of Settlement with the Clerk of the
U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice of Settlement
to Defense Counsel, Brian Tretter, at btretter@choicehomewarranty.com.

                             By: /s/ Michael S. Agruss
                                    Michael S. Agruss, ARDC No. 6281600
